DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann (US 2010/0054414 A1).
With respect to claim 1, Herrmann discloses a patient radiation device comprising: a patient positioning device (Fig. 4 - 16) comprising a first patient receptacle (18A), wherein the patient positioning device is configured to carry out at least a horizontal movement of the first patient receptacle (via first multiaxial robotical support arm 20); a radiation source (6); an imaging device (8) comprising an imaging unit configured to produce an image in an imaging plane and further comprising a first linear 
With respect to claim 2, Herrmann discloses wherein the patient positioning device (16) comprises a robot arm (20).
With respect to claim 4, Herrmann discloses wherein the first patient receptacle (18A) is configured to be removably connected to the robot arm (paragraph 0016 - patient support is or can be modified as a cot or as a chair).
With respect to claims 5-6, Herrmann discloses wherein the patient positioning device comprises a second patient receptacle, wherein the first and second patient receptacles are configured to be alternatively connected to the robot arm (20); wherein one of the first and second patient receptacles is a seat (18B) and the other one of the first and second patient receptacles is a table (18A) (paragraph 0016).
With respect to claim 7, Herrmann discloses a second linear movement device configured to move the robot arm (20) along a horizontal movement axis (paragraphs 0046+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 2010/0054414 A1) as applied to claims 1-2 above, and further in view of Deutschmann (USPN 9,492,125 B2).
With respect to claim 3, Herrmann does not specifically disclose wherein the robot arm (20) comprises at least six axes of rotation.  Deutschmann discloses a robotic patient positioning and imaging system comprising a standard industrial robot 1 with six axes (column 6, lines 32+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Herrmann to have the robot arm comprise at least six axes of rotation, because this is standard with patient positioning systems, as taught by Deutschmann.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 2010/0054414 A1) as applied to claims 1-2 and 7 above, and further in view of Buck (EP 2 883 567 A1).
With respect to claims 8-9, Herrmann does not specifically disclose wherein the second linear movement device is a linear guide system; wherein the robot arm is suspended from the second linear movement device.  Buck discloses wherein the second linear movement device is a linear guide system (3); wherein the robot arm (2) is suspended from the second linear movement device (3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Herrmann to have the second linear movement device be a linear guide system; wherein the robot arm is suspended from the second linear movement device, as a matter of design choice.  Both achieve the same objective of patient positioning.

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 2010/0054414 A1) as applied to claim 1 above.
With respect to claims 10-11, Herrmann does not specifically disclose a structural protective barrier configured to separate the imaging device and the radiation source from each other; wherein the structural protective barrier is configured to be opened and to form a passage for moving the first patient receptacle from the imaging device to the radiation source.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Herrmann to include this, for obvious reasons such as to protect the equipment as well as patients and operators.
With respect to claim 14, Herrmann does not specifically disclose wherein the imaging unit has only two axes of movement in the form of the vertical movement axis and the horizontally arranged axis of rotation.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Herrmann to have the imaging unit have only two axes of movement in the form of the vertical movement axis and the horizontally arranged axis of rotation, to simplify the apparatus.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (US 2010/0054414 A1) as applied to claim 1 above, and further in view of Marash et al. (US 2015/0208992 A1).
With respect to claim 12, Herrmann does not specifically disclose wherein the imaging unit is annular.  Herrmann discloses a C-shaped imaging unit (8) in an example embodiment (Fig. 1).  Marash et al. disclose (paragraph 0029) the imaging unit is a 
With respect to claim 13, Herrmann does not specifically disclose wherein the first linear movement device is a linear guide system.  Marash et al. disclose wherein the first linear movement device is a linear guide system (60 - first imager translation mechanism).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Herrmann to have the first linear movement device be a linear guide system, as a matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 11, 2021